DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being  unpatentable over claims 1-4, 14, 15 and 22 of U.S. Patent No. 11, 120,809 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: In re Karlson, 136 USPQ 184 (1963):  “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”.
17/369,056
15/307,059
Claim 1 : A coding device comprising: processing circuitry configured to execute a predictive coding processing in which the processing circuitry
obtains a first code by coding a differential vector formed of differentials between a vector of coefficients which are convertible into linear prediction coefficients of more than one order of a present frame and a prediction vector containing at least a predicted vector from a past frame, and obtains a quantization differential vector corresponding to the first code;
 and execute a non-predictive coding processing in which the processing circuitry 
generates a second code by coding a correction vector which is formed of differentials between the vector of the coefficients which are convertible into the linear prediction coefficients of more than one order of the present frame and the quantization differential vector or formed of some of elements of the differentials, wherein in the non-predictive coding processing the processing circuitry obtains the second code by coding the correction vector if (A-1) an index Q commensurate with how high a peak-to-valley height of a spectral envelope is, the spectral envelope corresponding to a sequence of the coefficients which are convertible into the linear prediction coefficients, is larger than or equal to a predetermined threshold value Thl and/or (B-1) an index Q' commensurate with how short the peak-to-valley height of the spectral envelope is, is smaller than or equal to a predetermined threshold value Thi'.  
Claim 2 : A coding device comprising: processing circuitry configured toApplication No. 17/369,056 Preliminary Amendmentexecute 

a predictive coding processing in which the processing circuitry obtains a first code by coding a differential vector formed of differentials between a vector of coefficients which are convertible into linear prediction coefficients of more than one order of a present frame and a prediction vector formed of at least a prediction based on a past frame and a predetermined vector, 
and obtains a quantization differential vector corresponding to the first code; 
and execute a non-predictive coding processing in which the processing circuitry generates a second code by coding a correction vector which is formed of differentials obtained by subtracting the quantization differential vector and a predetermined vector from the vector of the coefficients which are convertible into the linear prediction coefficients of more than one order of the present frame or formed of some of elements of the differentials, wherein in the non-predictive coding processing the processing circuitry obtains the second code by coding the correction vector if (A-1) an index Q commensurate with how high a peak-to-valley height of a spectral envelope is, the spectral envelope corresponding to a sequence of the coefficients which are convertible into the linear prediction coefficients, is larger than or equal to a predetermined threshold value Thi and/or (B-1) an index Q' commensurate with how short the peak-to-valley height of the spectral envelope is, is smaller than or equal to a predetermined threshold value Th1'.  
Claim 3 : The coding device according to Claim 2, wherein with an assumption that α is a positive constant, the prediction vector is a vector obtained by adding a predetermined predictive mean vector and what is obtained by multiplying a quantization differential vector of the past frame by a factor of α, and the correction vector is a vector obtained by subtracting the quantization differential Application No. 17/369,056 Preliminary Amendment vector and a predetermined non-predictive mean vector from the vector of the coefficients which are convertible into the linear prediction coefficients of more than one order of the present frame or a vector formed of some of elements of that vector.  













Claim 4 : A coding method, implemented by a coding device that includes processing circuitry, comprising: a predictive coding step in which the processing circuitry obtains a first code by coding a differential vector formed of differentials between a vector of coefficients which are convertible into linear prediction coefficients of more than one order of a present frame and a prediction vector containing at least a predicted vector from a past frame, and obtains a quantization differential vector corresponding to the first code; and a non-predictive coding step in which the processing circuitry generates a second code by coding a correction vector which is formed of differentials between the vector of the coefficients which are convertible into the linear prediction coefficients of more than one order of the present frame and the quantization differential vector or formed of some of elements of the differentials, wherein in the non-predictive coding step the processing circuitry obtains the second code by coding the correction vector if (A-1) an index Q commensurate with how high a peak-to-valley height of a spectral envelope is, the spectral envelope corresponding to a sequence of the coefficients which are convertible into the linear prediction coefficients, is larger than or equal to a predetermined threshold value Thi and/or (B-1) an index Q commensurate with how short the peak-to-valley height of the spectral envelope is, is smaller than or equal to a predetermined threshold value Thl'.  
Claim 5 : A coding method, implemented by a coding device that Application No. 17/369,056 Preliminary Amendment includes processing circuitry, comprising: a predictive coding step in which the processing circuitry obtains a first code by coding a differential vector formed of differentials between a vector of coefficients which are convertible into linear prediction coefficients of more than one order of a present frame and a prediction vector formed of at least a prediction based on a past frame and a predetermined vector, and obtains a quantization differential vector corresponding to the first code; and a non-predictive coding step in which the processing circuitry generates a second code by coding a correction vector which is formed of differentials obtained by subtracting the quantization differential vector and a predetermined vector from the vector of the coefficients which are convertible into the linear prediction coefficients of more than one order of the present frame or formed of some of elements of the differentials, wherein in the non-predictive coding step the processing circuitry obtains the second code by coding the correction vector if (A-1) an index Q commensurate with how high a peak-to-valley height of a spectral envelope is, the spectral envelope corresponding to a sequence of the coefficients which are convertible into the linear prediction coefficients, is larger than or equal to a predetermined threshold value Thi and/or (B-1) an index Q commensurate with how short the peak-to-valley height of the spectral envelope is, is smaller than or equal to a predetermined threshold value Thl'.  
Claim 7 : A non-transitory recording medium comprising instructions which, when executed by a computer, cause the computer to perform the steps of the coding method according to any one of Claims 4 to 6.

1: A coding device comprising: a predictive coding unit that 

obtains a first code by coding a differential vector formed of differentials between a vector of coefficients which are convertible into linear prediction coefficients of more than one order of a present frame and a prediction vector containing at least a predicted vector from a past frame, and obtains a quantization differential vector corresponding to the first code;

 and a non-predictive coding unit that 
generates a second code by coding a correction vector which is formed of differentials between the vector of the coefficients which are convertible into the linear prediction coefficients of more than one order of the present frame and the quantization differential vector or formed of some of elements of the differentials.










2: A coding device comprising: 

a predictive coding unit that obtains a first code by coding a differential vector formed of differentials between a vector of coefficients which are convertible into linear prediction coefficients of more than one order of a present frame and a prediction vector formed of at least a prediction based on a past frame and a predetermined vector, 

and obtains a quantization differential vector corresponding to the first code; 
and a non-predictive coding unit that generates a second code by coding a correction vector which is formed of differentials obtained by subtracting the quantization differential vector and the predetermined vector from the vector of the coefficients which are convertible into the linear prediction coefficients of more than one order of the present frame or formed of some of elements of the differentials.










3: The coding device according to claim 2, wherein with an assumption that α is a positive constant, the prediction vector is a vector obtained by adding a predetermined predictive mean vector and what is obtained by multiplying a quantization differential vector of the past frame by a factor of α, and the correction vector is a vector obtained by subtracting the quantization differential vector and a predetermined non-predictive mean vector from the vector of the coefficients which are convertible into the linear prediction coefficients of more than one order of the present frame or a vector formed of some of elements of that vector.


4: The coding device according to any one of claims 1 to 3, wherein the non-predictive coding unit obtains the second code by coding the correction vector if (A−1) an index Q commensurate with how high a peak-to-valley height of a spectral envelope is, the spectral envelope corresponding to a sequence of the coefficients which are convertible into the linear prediction coefficients, is larger than or equal to a predetermined threshold value Th1 and/or (B−1) an index Q commensurate with how short the peak-to-valley height of the spectral envelope is, is smaller than or equal to a predetermined threshold value Th1′.
14: A coding method comprising: a predictive coding step of obtaining a first code by coding a differential vector formed of differentials between a vector of coefficients which are convertible into linear prediction coefficients of more than one order of a present frame and a prediction vector containing at least a predicted vector from a past frame, and obtaining a quantization differential vector corresponding to the first code; and a non-predictive coding step of generating a second code by coding a correction vector which is formed of differentials between the vector of the coefficients which are convertible into the linear prediction coefficients of more than one order of the present frame and the quantization differential vector or formed of some of elements of the differentials.












15: A coding method comprising: 
a predictive coding step of obtaining a first code by coding a differential vector formed of differentials between a vector of coefficients Which are convertible into linear prediction coefficients of more than one order of a present frame and a prediction vector formed of at least a prediction based on a past frame and a predetermined vector, and obtaining a quantization differential vector corresponding to the first code; and a non-predictive coding step of generating a second code by coding a correction vector which is formed of differentials obtained by subtracting the quantization differential vector and the predetermined vector from the vector of the coefficients which are convertible into the linear prediction coefficients of more than one order of the present frame or formed of some of elements of the differentials.













22: A recording medium having recorded thereon a program for making a computer function as the decoding device according to claim 7 or 8.



Claims 1-5, and 7 are rejected on the ground of nonstatutory double patenting as being  unpatentable over claims 1-4, 14, 15 and 22 of U.S. Patent No. 10,418,042 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: In re Karlson, 136 USPQ 184 (1963):  “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”.

17/369,056
16/527, 160
Claim 1 : A coding device comprising: processing circuitry configured to execute a predictive coding processing in which the processing circuitry obtains a first code by coding a differential vector formed of differentials between a vector of coefficients which are convertible into linear prediction coefficients of more than one order of a present frame and a prediction vector containing at least a predicted vector from a past frame, and obtains a quantization differential vector corresponding to the first code;
 and execute a non-predictive coding processing in which the processing circuitry 
generates a second code by coding a correction vector which is formed of differentials between the vector of the coefficients which are convertible into the linear prediction coefficients of more than one order of the present frame and the quantization differential vector or formed of some of elements of the differentials, wherein in the non-predictive coding processing the processing circuitry obtains the second code by coding the correction vector if (A-1) an index Q commensurate with how high a peak-to-valley height of a spectral envelope is, the spectral envelope corresponding to a sequence of the coefficients which are convertible into the linear prediction coefficients, is larger than or equal to a predetermined threshold value Thl and/or (B-1) an index Q' commensurate with how short the peak-to-valley height of the spectral envelope is, is smaller than or equal to a predetermined threshold value Thi'.  
Claim 2 : A coding device comprising: processing circuitry configured toApplication No. 17/369,056 Preliminary Amendmentexecute 
a predictive coding processing in which the processing circuitry obtains a first code by coding a differential vector formed of differentials between a vector of coefficients which are convertible into linear prediction coefficients of more than one order of a present frame and a prediction vector formed of at least a prediction based on a past frame and a predetermined vector, 
and obtains a quantization differential vector corresponding to the first code; 
and execute a non-predictive coding processing in which the processing circuitry generates a second code by coding a correction vector which is formed of differentials obtained by subtracting the quantization differential vector and a predetermined vector from the vector of the coefficients which are convertible into the linear prediction coefficients of more than one order of the present frame or formed of some of elements of the differentials, wherein in the non-predictive coding processing the processing circuitry obtains the second code by coding the correction vector if (A-1) an index Q commensurate with how high a peak-to-valley height of a spectral envelope is, the spectral envelope corresponding to a sequence of the coefficients which are convertible into the linear prediction coefficients, is larger than or equal to a predetermined threshold value Thi and/or (B-1) an index Q' commensurate with how short the peak-to-valley height of the spectral envelope is, is smaller than or equal to a predetermined threshold value Th1'.  
Claim 3 : The coding device according to Claim 2, wherein with an assumption that α is a positive constant, the prediction vector is a vector obtained by adding a predetermined predictive mean vector and what is obtained by multiplying a quantization differential vector of the past frame by a factor of α, and the correction vector is a vector obtained by subtracting the quantization differential Application No. 17/369,056 Preliminary Amendment vector and a predetermined non-predictive mean vector from the vector of the coefficients which are convertible into the linear prediction coefficients of more than one order of the present frame or a vector formed of some of elements of that vector.  













Claim 4 : A coding method, implemented by a coding device that includes processing circuitry, comprising: a predictive coding step in which the processing circuitry obtains a first code by coding a differential vector formed of differentials between a vector of coefficients which are convertible into linear prediction coefficients of more than one order of a present frame and a prediction vector containing at least a predicted vector from a past frame, and obtains a quantization differential vector corresponding to the first code; and a non-predictive coding step in which the processing circuitry generates a second code by coding a correction vector which is formed of differentials between the vector of the coefficients which are convertible into the linear prediction coefficients of more than one order of the present frame and the quantization differential vector or formed of some of elements of the differentials, wherein in the non-predictive coding step the processing circuitry obtains the second code by coding the correction vector if (A-1) an index Q commensurate with how high a peak-to-valley height of a spectral envelope is, the spectral envelope corresponding to a sequence of the coefficients which are convertible into the linear prediction coefficients, is larger than or equal to a predetermined threshold value Thi and/or (B-1) an index Q commensurate with how short the peak-to-valley height of the spectral envelope is, is smaller than or equal to a predetermined threshold value Thl'.  
Claim 5 : A coding method, implemented by a coding device that Application No. 17/369,056 Preliminary Amendment includes processing circuitry, comprising: a predictive coding step in which the processing circuitry obtains a first code by coding a differential vector formed of differentials between a vector of coefficients which are convertible into linear prediction coefficients of more than one order of a present frame and a prediction vector formed of at least a prediction based on a past frame and a predetermined vector, and obtains a quantization differential vector corresponding to the first code; and a non-predictive coding step in which the processing circuitry generates a second code by coding a correction vector which is formed of differentials obtained by subtracting the quantization differential vector and a predetermined vector from the vector of the coefficients which are convertible into the linear prediction coefficients of more than one order of the present frame or formed of some of elements of the differentials, wherein in the non-predictive coding step the processing circuitry obtains the second code by coding the correction vector if (A-1) an index Q commensurate with how high a peak-to-valley height of a spectral envelope is, the spectral envelope corresponding to a sequence of the coefficients which are convertible into the linear prediction coefficients, is larger than or equal to a predetermined threshold value Thi and/or (B-1) an index Q commensurate with how short the peak-to-valley height of the spectral envelope is, is smaller than or equal to a predetermined threshold value Thl'.  
Claim 6 : The coding method according to Claim 5, wherein with an assumption that a is a positive constant, the prediction vector is a vector obtained by adding a predetermined predictive mean vector and what is obtained by multiplying a quantization differential vector of the past frame by a factor of a, and the correction vector is a vector obtained by subtracting the quantization differential vector and a predetermined non-predictive mean vector from the vector of the coefficients Application No. 17/369,056 Preliminary Amendment which are convertible into the linear prediction coefficients of more than one order of the present frame or a vector formed of some of elements of that vector.  

Claim 7 : A non-transitory recording medium comprising instructions which, when executed by a computer, cause the computer to perform the steps of the coding method according to any one of Claims 4 to 6.

1. A decoding device comprising: 
processing circuitry configured to: execute a predictive decoding processing in which the processing circuitry obtains a decoded differential vector by decoding a first code and generates a first decoded vector formed of decoded values of coefficients which are convertible into linear prediction coefficients of more than one order of a present frame by adding the decoded differential vector and a prediction vector containing at least a prediction based on a past frame; and execute a non-predictive decoding processing in which the processing circuitry obtains a decoded correction vector by decoding a second code and generates a second decoded vector formed of decoded values of the coefficients which are convertible into the linear prediction coefficients of more than one order of the present frame by adding elements of the decoded correction vector and at least elements of corresponding orders of the decoded differential vector.











2. A decoding device comprising: 
processing circuitry configured to: execute a predictive decoding processing in which the processing circuitry obtains a decoded differential vector by decoding a first code and generates a first decoded vector formed of decoded values of coefficients which are convertible into linear prediction coefficients of more than one order of a present frame by adding the decoded differential vector and a prediction vector formed of at least a prediction based on a past frame and a predetermined vector; and execute a non-predictive decoding processing in which the processing circuitry obtains a decoded correction vector by decoding a second code and generates a second decoded vector formed of decoded values of the coefficients which are convertible into the linear prediction coefficients of more than one order of the present frame by adding, to the decoded correction vector, at least the decoded differential vector and a predetermined vector for each of elements of corresponding orders.










3. The decoding device according to claim 2, wherein with an assumption that a is a positive constant, the prediction vector is a vector obtained by adding a predetermined predictive mean vector and what is obtained by multiplying a decoded differential vector of the past frame by a factor of α, and, the second decoded vector is a vector obtained by adding elements of the decoded correction vector, elements of corresponding orders of the decoded differential vector and elements of corresponding orders of a predetermined non-predictive mean vector.











5. A decoding method, implemented by a decoding device that includes processing circuitry, comprising: a predictive decoding step in which the processing circuitry obtains a decoded differential vector by decoding a first code and generates a first decoded vector formed of decoded values of coefficients which are convertible into linear prediction coefficients of more than one order of a present frame by adding the decoded differential vector and a prediction vector containing at least a prediction based on a past frame; and a non-predictive decoding step in which the processing circuitry obtains a decoded correction vector by decoding a second code and generates a second decoded vector formed of decoded values of the coefficients which are convertible into the linear prediction coefficients of more than one order of the present frame by adding elements of the decoded correction vector and at least elements of corresponding orders of the decoded differential vector.











6. A decoding method, implemented by a decoding device that includes processing circuitry, comprising: a predictive decoding step in which the processing circuitry obtains a decoded differential vector by decoding a first code and generates a first decoded vector formed of decoded values of coefficients which are convertible into linear prediction coefficients of more than one order of a present frame by adding the decoded differential vector and a prediction vector formed of at least a prediction based on a past frame and a predetermined vector; and a non-predictive decoding step in which the processing circuitry obtains a decoded correction vector by decoding a second code and generates a second decoded vector formed of decoded values of the coefficients which are convertible into the linear prediction coefficients of more than one order of the present frame by adding, to the decoded correction vector, at least the decoded differential vector and a predetermined vector for each of elements of corresponding orders.











7. The decoding method according to claim 6, wherein with an assumption that a is a positive constant, the prediction vector is a vector obtained by adding a predetermined predictive mean vector and what is obtained by multiplying a decoded differential vector of the past frame by a factor of α, and, the second decoded vector is a vector obtained by adding elements of the decoded correction vector, elements of corresponding orders of the decoded differential vector and elements of corresponding orders of a predetermined non-predictive mean vector.


9. A non-transitory recording medium comprising instructions which, when executed by a computer, cause the computer to perform the steps of the decoding method according to any one of claims 5 to 7.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The application is a continuation of allowed applications 16,527,160 and 15,307,059.
The claims are directed to a narrower scope of the allowed coding methods and devices in the parent applications. Claims 1-7 are directed to coders which include “predictive coding processing in which the processing circuitry obtains a first code by coding a differential vector formed of differentials between a vector of coefficients which are convertible into linear prediction coefficients of more than one order of a present frame and a prediction vector containing at least a predicted vector from a past frame, and obtains a quantization differential vector corresponding to the first code; and execute a non-predictive coding processing in which the processing circuitry generates a second code by coding a correction vector which is formed of differentials between the vector of the coefficients which are convertible into the linear prediction coefficients of more than one order of the present frame and the quantization differential vector or formed of some of elements of the differentials, wherein in the non-predictive coding processing the processing circuitry obtains the second code by coding the correction vector if (A-1) an index Q commensurate with how high a peak-to-valley height of a spectral envelope is, the spectral envelope corresponding to a sequence of the coefficients which are convertible into the linear prediction coefficients, is larger than or equal to a predetermined threshold value Thl and/or (B-1) an index Q' commensurate with how short the peak-to-valley height of the spectral envelope is, is smaller than or equal to a predetermined threshold value Thi” The claims are similar to those in allowed parent case 15/307,059. A search was made andyielded no art that beats the applicant’s early priority date. The cited art on the record supplied by applicant and incorporated herein by reference teaches some components such as the predictive speech coders and non-predictive coders, none teach the particular coding units presented in the claims with the coded differential vectors and the non-predictive units which “adding elements of the decoded correction vector and at least elements of corresponding orders of the decoded differential vector”. For these reasons the claims are considered allowable over the cited art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Fuchs ‘909 teaches an encoder for encoding an audio signal has an analyzer configured for deriving prediction coefficients and a residual signal from a frame of the audio signal. The encoder has a formant information calculator configured for calculating a speech related spectral shaping information from the prediction coefficients, a gain parameter calculator configured for calculating a gain parameter from an unvoiced residual signal and the spectral shaping information and a bitstream former configured for forming an output signal based on an information related to a voiced signal frame, the gain parameter or a quantized gain parameter and the prediction coefficients, see abstract. However the date does not beat the priority date.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656